KEARSE, Circuit Judge
(concurring):
I concur in the result, but I find it unnecessary, on the facts of this case, to decide whether a federal court ought to be in a “ ‘position of trying to enforce a direct order ... to raise and allocate large sums of money. . . . ’ ” (Majority opinion at 165.) And, with all due respect, I do not agree with the implications of the majority opinion that the only alternatives available to the district court to remedy constitutional violations at a state institution are to “order the state either to take the steps necessary to rectify the violations or to close the institution.” (Id.)1 I *167believe that the order of contempt should be reversed simply because it was not demonstrated that the Consent Judgment was violated.
The defendants who were parties to the Consent Judgment included Governor Carey and other State officials but did not include the State legislature. Paragraph 2 of the Consent Judgment expressly stated that the defendants would take the actions required by the Judgment, which included the funding of the Review Panel,2 within the framework of the State’s constitution and laws, and subject to any legislative approval that might be required. Paragraph 2 concluded with the requirement that “Defendants should take all steps necessary to ensure full and timely financing of this Judgment, including, if necessary, submission of appropriate budget requests to the legislature.”
The district court found that the Governor had made a good faith effort to ensure financing for the Review Panel through the submission of a budget request which expressly sought $342,300 for “services and expenses of the Willowbrook Review Panel, including compensation for panel members.”3 The legislature deleted this line from the proposed budget and enacted the budget without providing funds for the Review Panel. The legislature’s Fiscal Committees’ Report on the budget stated as follows: (Emphasis added.) Thus the Governor’s request for Review Panel funds was denied by the legislature.
The Fiscal Committees support the efforts of the Executive to meet the community placement mandates of the Wil-lowbrook Consent Decree. Funding is decreased by ($348,000) to reflect denial of funding for the Willowbrook Review Panel and to return reimbursement rates for other advisory groups to 1979-80 levels.
The district court was nevertheless critical of the Governor for not funding the Review Panel out of moneys appropriated elsewhere in the budget. Yet, as pointed out by the majority, New York law forbids the Governor’s expenditure of funds for purposes specifically eliminated by the legislature. In New York Public Interest Research Group, Inc. v. Carey, 86 Misc.2d 329, 383 N.Y.S.2d 197 (Sup.Ct.), aff’d 55 A.D.2d 274, 390 N.Y.S.2d 236 (3d Dep’t 1976), app. dism. as moot, 41 N.Y.2d 1072, 396 N.Y.S.2d 185 (1977), the New York court held that expenditures could be made in spite of disapproval expressed in a committee report so long as they were not for specific items that had been deleted from the budget; but the court observed that if a specific deletion had been made, no expenditure could lawfully follow:
Prior to such enactment these committees reviewed the requests of different executive departments and in some instances conducted hearings and made certain amendments to the Budget Bill. To the extent that the Bill itself specifically eliminated certain positions and programs there is no dispute. Those positions and programs were effectively eliminated by appropriate legislative action and it is agreed that no expenditures can be made for any such position or program.
86 Misc.2d at 330, 383 N.Y.S.2d at 198 (emphasis added). Appellees would have us find that the legislature did not in fact intend to deny funding for the Review Panel, on the strength of a general statement *168in the preamble to the budget that the budget “reflects . . . the State’s continued commitment to comply with the requirements of the Consent Judgment.” I do not believe we are entitled to infer from this general statement an intention that Review Panel funding be continued,4 in light of the action of the legislature in deleting the Review Panel line of the proposed budget and the express statement that the deletion was to “reflect denial of” such funding. Consequently I conclude that the Governor has done all within his lawful power to secure funding for the Review Panel.
Appellees argue that the contempt order nevertheless should be affirmed' because state law cannot be allowed to thwart the effectuation of federally-mandated remedial measures.5 While I would agree with this general proposition within appropriate limits, I do not consider it applicable to the present circumstances. The Consent Judgment clearly does not impose on the Governor any obligation to take action that is not within his “lawful authority,” and the express recognition of that Judgment that funding may require “requests” to the legislature recognizes implicitly that such a request (to a body not party to the lawsuit) may be denied. Where the parties have chosen to condition defendants’ performance of remedial steps, however important they may be, on state legislative approval, there is no justification for invalidating the withholding of that approval.
The importance of the Review Panel in the remedial scheme is clear from the Consent Judgment and was emphasized by this Court in New York State Ass’n for Retarded Children v. Carey, 596 F.2d 27 (2d Cir. 1979). The Panel is given responsibility for monitoring compliance, reporting to the court and recommending resolutions to disputes. Denial of funding for the Panel may result in a halt to all efforts toward implementation—even efforts that require no special legislative approval or funding—unless an alternative monitoring technique is devised. Since the Panel’s responsibilities included dispute-resolution, the absence of the Panel may also result in more judicial involvement in implementing the Judgment.
District courts enjoy broad discretion in designing and enforcing equitable remedies, see Hart v. Community School Board, 512 F.2d 37, 55 (2d Cir. 1975); Bridgeport Guardians, Inc. v. Bridgeport Civil Service Comm’n, 482 F.2d 1333, 1340 (2d Cir. 1973), and have employed a variety of techniques for such purposes, see Special Project, The Remedial Process in Institutional Reform Litigation, 78 Colum.L.Rev. 784, 821-37, 858-70 (1978). Paragraph 9 of the Consent Judgment provides for retention of jurisdiction in the district court “for the purpose of enabling any party to apply at any time for such further orders as may be necessary or appropriate for the construction of, implementation of, or enforcement of compliance with this judgment or any of the provisions thereof.” In view of the Governor’s avowed commitment to implementation of the Consent Judgment, the district court and the parties may well be able to arrive at an alternative method for monitoring compliance and resolving disputes. It is clear from the terms of the Consent Judgment, however, that the relief appellees seek here—continuation of state funding for the Review Panel—cannot be obtained in the face of express legislative disapproval.

. The majority cites and endorses Rhem v. Malcolm, 507 F.2d 333, 341 (2d Cir. 1974), as holding that a district court “ought not” to put itself in a position of trying to enforce a direct order requiring the expenditure of state funds. To the extent that the majority intends this statement, together with the sentence that follows, to reflect a limitation of the court’s power, I do not' believe Rhem should be read so broadly. In Rhem this Court opted for a remedy which it described as having “the crucial practical advantage ... of not putting the judge in the difficult position of trying to enforce a direct order to the City to raise and allocate large sums of money . . 507 F.2d at 341 (emphasis added). In a footnote the Court indicated that special circumstances might warrant such an order:
[S]ince prohibiting use of the Tombs to incarcerate detainees is a viable alternative, we do not have a situation where the unconstitutionally-administered governmental function must be kept operating in any event. In such a case, a court might have no choice but to order an expensive, burdensome or administratively inconvenient remedy.
507 F.2d at 341 n.19.
There is little doubt that a federal court can issue a remedial order which as a practical matter requires expenditures by the state. See Miliikin v. Bradley, 433 U.S. 267, 289, 97 S.Ct. 2749, 2761, 53 L.Ed.2d 745 (1977) (upholding order requiring state to bear expenses since federal court can “enjoin state officials to conform their conduct to requirements of federal law, notwithstanding a direct and substantial impact on the state treasury”). The courts understandably have been reluctant to cause “needless direct confrontations” with state legislatures, Welsch v. Likins, 550 F.2d 1122, 1132 (8th Cir. 1977), and in some cases have merely expressed the hope that state legislatures will *167cooperate once their constitutional duty is made clear. See, e. g., N.Y.S. Ass’n for Retarded Children v. Carey, 596 F.2d 27, 38-39 (2d Cir. 1979); Welsch v. Likins, supra, 550 F.2d at 1132.


. Paragraph 7(c) of the Consent Judgment provides, in part: “Review Panel members and Review Panel staff shall receive appropriate compensation from defendants, on a monthly basis, and shall promptly be reimbursed by defendants for reasonable out of pocket expenses incurred in performing the duties of the Review Panel.”


. Prior to entry of the contempt order below, the Governor had submitted to the legislature a supplemental appropriation bill, with a “message of necessity,” to restore funds for the Review Panel. The legislature had not acted upon this request by the date of oral argument and we are unaware of any action since that time.


. If the legislature .is truly committed to compliance with the entire Consent Judgment, and not just so much of the Judgment as it chose to budget for, perhaps it will act favorably upon the supplemental appropriation request described in note 3 supra.


. Cf. State of Washington v. Washington State Commercial Passenger Fishing Vessel Ass’n, 443 U.S. 658, 695, 99 S.Ct. 3055, 3080, 61 L.Ed.2d 823 (1979) (federal court can order state agency to prepare rules implementing federal court’s order even if state law withholds from agency power to do so); North Carolina State Board of Education v. Swann, 402 U.S. 43, 45, 91 S.Ct. 1284, 1286, 28 L.Ed.2d 586 (1971) (invalidation of state anti-busing statute since statute “would inescapably operate to obstruct the remedies granted by the District Court . . .”).